DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Amendment
Claim 15 has been amended; claim 23 has been newly added; and claims 1-23 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (KR 20150087703 A, hereinafter “CHOI”).

In regards to claim 1, CHOI discloses (See, for example, Figs.1, 5 and 6) a substrate storage apparatus comprising: 
a housing (housing including 214, 201, 208, 220) having a loading/unloading port for loading/unloading a substrate (212) and configured to provide a loading space (201) for a loaded substrate (212); 
a separation membrane (210) coupled to the housing to divide the loading space into a plurality of separation spaces isolated from each other; 
a gas supplier (218) configured to supply a purge gas to the loading space to clean the substrate; 
a gas discharger (240, See for example, Fig. 6) configured to discharge the purge gas accommodated in the loading space; and 
a controller (264) configured to control supply and discharge of the purge gas for each of the plurality of separation spaces (See, for example, Par [87]).

In regards to claim 15, CHOI discloses (See, for example, Figs. 1, 5 and 6) a substrate processing apparatus comprising: 
a process module (308) having at least one process unit (See, for example, Par [45]) and configured to perform a manufacturing process on an input substrate (See, Par [45]); 
an index module (see, front end module 100) configured to insert a substrate into the process module and eject the substrate on which the manufacturing process is completed in the process module (See, for example, Pars [41], and [51]); and 
a substrate storage apparatus (200) configured to perform a cleaning operation (See, for example, Par [44]) by loading the substrate inserted into the process module or the substrate ejected from the process module, 
wherein the substrate storage apparatus (200) includes a plurality of separation spaces (210) isolated from each other for separating and loading substrates (212) having mutually different states (the individual substrates are mutually different from one another at least the time stamp they are loaded back to the wafer storage apparatus).

In regards to claims 2 and 3, CHOI discloses (See, for example, Fig. 5) the separation membrane divides the loading space into an upper space and a lower space (the separation membrane above and below slits 210. Each membrane divides the loading space 201 as upper and lower space); and the separation membrane is attachable or detachable from the housing (See, for example, Par [62]). 

In regards to claim 4, CHOI discloses (See, for example, Figs. 1, 5 and 6) each of the plurality of separation spaces (210) accommodates substrates (212) that are subjected to the same process or are in the same state (See, for example, Pars [39] and [45]).

In regards to claim 16, CHOI discloses (See, for example, Fig 5) the substrate storage apparatus includes: a housing (housing including 214, 201, 208, 220) configured to provide a loading space for the substrate (212); and a separation membrane (the separation membrane above and below slits 210) coupled to the housing to divide the loading space into the plurality of separation spaces space (the separation membrane above and below slits 210. Each membrane divides the loading space 201 as upper and lower space).

In regards to claim 17, CHOI discloses (See, for example, Fig. 5) the separation membrane divides the loading space into an upper space and a lower space (the separation membrane above and below slits 210. Each membrane divides the loading space 201 as upper and lower space)..

In regards to claim 18, CHOI discloses (See, for example, Fig. 5) that the separation membrane (the separation membrane above and below slits 210) is attachable to or detachable from the housing (See, for example, Par [62]).

In regards to claim 19, CHOI discloses (See, for example, Figs. 1, 5 and 6) each of the plurality of separation spaces (210) accommodates substrates (212) that are subjected to the same process or are in the same state (See, for example, Pars [39] and [45]).

In regards to claim 20, CHOI discloses (See, for example, Figs. 10 and 15) the substrate storage apparatus (200) includes: a gas supplier (218) configured to supply a purge gas into the loading space (201) to clean the substrate (See, for example, Par [44]); a gas discharger (See, for example, 230) configured to discharge the purge gas accommodated in the loading space (See, for example, Par [82]); and a controller configured to control supply and discharge of the purge gas for each of the plurality of separation spaces (See, for example, Pars [87] and [89].

In regards to claim 22, CHOI discloses (See, for example, Fig. 1) the substrate storage apparatus (200) includes a side storage (wafer stacking portion which encloses an internal space with an opened front side of receiving a plurality of wafers… , Abstract).

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 21are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of WOO et al. (KR 20180005489 A, hereinafter “WOO”).

In regards to claim 5, CHOI discloses (See, for example, Figs. 1, 5 and 6) a plurality of gas suppliers (See, for example, Fig. 10). 
However, CHOI fails to explicitly teach a plurality of gas dischargers are provided for each of the plurality of separation spaces, and the controller individually controls the plurality of gas suppliers and the plurality of gas dischargers provided for each of the plurality of separation spaces.
WOO while disclosing wafer storage container teaches a plurality of gas suppliers (See, for example, 390 in Fig. 10) and a plurality of gas dischargers (See, for example, 490 in Fig. 10) are provided for each of the plurality of separation spaces, and the controller individually controls the plurality of gas suppliers and the plurality of gas dischargers provided for each of the plurality of separation spaces (See, for example, Pars [402], [414] and [415]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify CHOI by WOO because having divided purging areas inside a storage chamber in the vertical direction and injects purge gas into the purging areas in order to secure uniform purging of wafer and achieve efficient purging of the wafer without a waste of the purge gas. 

In regards to claim 6, CHOI as modified above discloses (see, for example, Fig. 10, WOO) the controller controls (See, for example, Pars [402], [414] and [415]) the plurality of gas suppliers (390) and the plurality of gas dischargers (see, for example, 490) through one of a filling mode, in which each of the plurality of separation spaces is kept filled with the purge gas (See, for example, Pars [0063], [86]-[88]) , and an exhaust mode, in which each of the plurality of separation spaces is exhausted so that a gas flow is formed for the plurality of separation spaces (See, for example, Pars [190], [194], [198]).

In regards to claim 7, CHOI as modified above discloses (See, for example, Fig. 10, WOO) the controller implements the filling mode or the exhaust mode by adjusting the number of operations of the plurality of gas suppliers and the number of operations of the plurality of gas dischargers provided in each of the plurality of separation spaces (See, for example, pars [385-389] and [399-405]).

In regards to claim 21, CHOI discloses (See, for example, Figs. 10 and 15) the controller controls (See, for example, Par [87]) the plurality of gas suppliers (222). 
However, CHOI fails to explicitly teach the plurality of gas dischargers through one of a filling mode, in which each of the plurality of separation spaces is kept filled with the purge gas, and an exhaust mode, in which each of the plurality of separation spaces is exhausted so that a gas flow is formed for the plurality of separation spaces.
WOO discloses (See, for example, Figs. 11)  the controller controls (Pars [155], [292], [325], [402] and [415]-[416]) the plurality of gas suppliers (310, 320, 330) and the plurality of gas dischargers (having multiple purging domains 210, 220, and 230) through one of a filling mode, in which each of the plurality of separation spaces is kept filled with the purge gas, and an exhaust mode, in which each of the plurality of separation spaces is exhausted so that a gas flow is formed for the plurality of separation spaces (…the selective ventilation of the fume of the purge gas of the first through third purging domains (210" 220" 230) and wafer (W)
can be easily achieved. Therefore" in the 1-1 through the 3-2 injection unit (310a ~ 330d)" when the purge gas is selectively sprayed to the first through third purging
domains (210" 220" 230) " the fume of the wafer (W) and purge gas can be exhausted in the purging domain in which the purge gas is emitted among the first
through third purging domains (210" 220" 230) … See , for example, Par [415]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify CHOI by WOO because having divided purging areas inside a storage chamber in the vertical direction and injects purge gas into the purging areas in-order to secure uniform purging of wafer and achieve efficient purging of the wafer without a waste of the purge gas. 


                                            Allowable Subject Matter
Claims 8-14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 8, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the purge gas is supplied through the first supplier in a state in which supply of the purge gas through the second supplier is blocked in the exhaust mode. 

In regards to claim 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the purge gas is discharged through the first discharger in a state in which discharge of the purge gas through the second discharger is blocked in the filling mode. 

                                            Response to Arguments
Applicant's arguments filed on 8/18/2022 have been fully considered but they are not persuasive.
	Applicant makes the following arguments: 
	1. “Choi fails to disclose, teach, or suggest that slits 210 divide the storage space within mount 208 into spaces that are isolated from one another. One of ordinary skill in the art would understand that spaces that are isolated from one another do not allow for communication therebetween. In Choi, slits 210 are limited to the edges of mount 208, and do nothing to isolate any spaces within mount 208 from one another. Moreover, even when wafers 212 are received within slits 210, wafers 212 clearly do not isolate spaces from one another, but instead allow gas flow communications around the round edges thereof. See Choi at FIG. 5. Choi is therefore different from claim 1, which requires a separation membrane coupled to the housing to divide the loading space into a plurality of separation spaces that are isolated from each other.” (Remarks pp. 7-8)
	This is not persuasive because the limitation is read by the prior art if “…the spaces are isolated from one another…” without being sealed. The prior art teaches at least a slit in between a structure protruding out to separate the space(s) where a wafer is placed. The small space where the wafer is going to be placed is isolated from the proximate/adjacent space by the protruding structure even though the space is not sealed. As far as the claim language is concerned, there is no language that suggests that this space is sealed.  
Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. Examiner intends to avoid the impermissible importation of subject matter from the specification into the claim. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Thus, the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).
In conclusion, as there is no suggestion anywhere in the claim for the space to be sealed, examiner construed the limitation as at least two spaces isolated by a piece of structure in between them for the purpose of separation (see, for example, magnified portions of Fig. 5 below). For that reason, the prima-facie case of anticipation is deemed to be proper. 

    PNG
    media_image1.png
    224
    524
    media_image1.png
    Greyscale

	

                                             Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893